NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-50599

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00552-RHW

 v.
                                                 MEMORANDUM*
CESAR RICARDO GONZALEZ-
GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Robert H. Whaley, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Cesar Ricardo Gonzalez-Garcia appeals from the district court’s order

denying his motion for a writ of error coram nobis seeking to vacate his 2011




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Gonzalez-Garcia claims that a copy of his Mexican birth certificate obtained

in 2013 provides a basis for vacating his conviction because it proves that the

version of the birth certificate admitted at trial is fake. We review de novo the

district court’s denial of Gonzalez-Garcia’s coram nobis petition. See United

States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007). Gonzalez-Garcia has failed to

show valid reasons for failing to challenge the authenticity of the admitted version

of the birth certificate at trial. See id. at 1006-07. Moreover, he has failed to

demonstrate an error of “the most fundamental character.” See Hirabayashi v.

United States, 828 F.2d 591, 604 (9th Cir. 1987). Accordingly, the district court

properly denied Gonzalez-Garcia coram nobis relief.

      AFFIRMED.




                                           2                                        13-50599